Exhibit 10.65

Apache Corporation

Amendment of 2014 Performance Program (Business Performance) Award

 

Recipient Name: G. Steven Farris (“Recipient”, “Employee,” “you” or “your”)
Company: Apache Corporation Amendment: This is a summary of the amendment of the
terms of your conditional grant of Restricted Stock Units (“RSUs”) under the
award notice dated February 3, 2014 (the “Award Notice”) subject to the terms of
the Apache Corporation 2011 Omnibus Equity Compensation Plan, as amended (the
“Plan”) and the 2014 Performance Program Agreement (Business Performance) (the
“2014 Agreement”). You were previously awarded Apache Corporation conditional
RSUs in accordance with the terms of the Plan and the 2014 Agreement. In
connection with your retirement from service with the Company effective January
20, 2015 (the “Retirement Date”) and the terms of the retirement agreement
between you and the Company (the “Retirement Agreement”), for purposes of
vesting of the Final Amount of your conditional RSUs determined under the Plan,
upon your acceptance of this Amendment, the Company agrees that Final Amount of
such outstanding conditional RSUs will continue to vest according to the
original schedule and any agreed amendments to said Plan and the 2014 Agreement,
provided that such vesting shall occur at such times solely if you are then in
compliance with the provisions of the Retirement Agreement. Affected Award:
Final Amount of the conditional Restricted Stock Units under the Award Notice,
the 2014 Agreement, and the Plan. Plan: Apache Corporation 2011 Omnibus Equity
Compensation Plan, as amended Acceptance: Please indicate your acceptance of
this Amendment by executing the attached Amendment and returning it to Margery
M. Harris. Upon acceptance of this Amendment you will be able to continue to
access your account at netbenefits.fidelity.com. By accepting this Amendment,
you will have agreed to the terms and conditions set forth in the Amendment and
the terms and conditions of the Plan. You also agree to immediately notify
Apache Corporation of any future change in your address or other contact
information.

 

1



--------------------------------------------------------------------------------

Apache Corporation

Amendment of 2014 Performance Program Agreement (Business Performance)

This Amendment to the 2014 Performance Program Agreement (Business Performance)
is entered into in connection with the Recipient’s retirement from service with
Apache Corporation (together with its Affiliates, the “Company”) effective
January 20, 2015 (the “Retirement Date”) and the terms of the retirement
agreement between the Recipient and the Company (the “Retirement Agreement”) and
governs the Final Amount of the conditional award of RSUs under the Plan and the
2014 Agreement, between the Company and the Recipient.

 

  1. Section 4 of the 2014 Agreement is hereby amended to add a new paragraph at
the end thereof, which shall read as follows:

Retirement Agreement. Notwithstanding the provisions of Section 4 of the 2014
Agreement or the provisions of the Award Notice or the Plan to the contrary, for
purposes of vesting of the Final Amount of RSUs, the Recipient shall be deemed
to satisfy the conditions of Section 6 of the 2014 Agreement as of the
Retirement Date, provided that the Recipient remains in compliance with the
provisions of the Retirement Agreement. The Recipient shall immediately notify
the Company of any future change in address or other contact information.

 

  2. The remaining terms of the 2014 Agreement and the Plan shall continue in
full force and effect except as provided in the controlling Apache Corporation
Executive Retirement Agreement between Recipient and Apache Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties have caused this Amendment to be executed, agreed
and accepted, effective as of January 20, 2015.

 

APACHE CORPORATION G. STEVEN FARRIS, RECIPIENT By:

/s/ Margery M. Harris

By:

/s/ G. Steven Farris

Margery M. Harris G. Steven Farris Executive Vice President, Human Resources

 

ATTEST: /s/ Cheri L. Peper Cheri L. Peper Corporate Secretary

 

2